Case: 5:20-cr-00140-GFVT-MAS Doc #: 22 Filed: 02/05/21 Page: 1 of 6 - Page ID#: 65




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      LEXINGTON

  UNITED STATES,                                   )
                                                   )
         Plaintiff,                                )      Civil No. 5:20-cr-00140-GFVT-MAS
                                                   )
  v.                                               )
                                                   )
  ROBERT LEE ESTILL,                               )                    ORDER
                                                   )
         Defendant.                                )

                                        *** *** *** ***

        This matter is before the Court on the Report and Recommendation filed by United States

 Magistrate Judge Matthew A. Stinnett. [R. 17.] Defendant Robert Lee Estill has been charged

 with violating the terms of his supervised release. [R. 14.] On June 8, 2020, Mr. Estill pleaded

 guilty to one count of conspiracy to transport an undocumented alien within the United States in

 violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii) and (v)(I). [R. 1-2.] Mr. Estill was sentenced to eight

 months’ imprisonment followed by a three-year term of supervised release. Id. Mr. Estill was

 released from prison and began his term of supervised release on September 17, 2020. On

 November 20, Judge Diana Saldaña of the Southern District of Texas transferred jurisdiction of

 the supervised release of Mr. Estill, and this Court accepted jurisdiction on November 23. [R. 1

 at 1.] That same day, the United States Probation Office issued a report recommending

 revocation of Mr. Estill’s term of supervised release based on alleged violations of the terms of

 his supervised release. [R. 3.] This Court approved the petition and ordered an arrest warrant be

 issued. Id.

        The November 23 violation report stemmed from two positive drug tests, one from

 November 6 and another from November 12, each of which was confirmed by Alere
Case: 5:20-cr-00140-GFVT-MAS Doc #: 22 Filed: 02/05/21 Page: 2 of 6 - Page ID#: 66




 Laboratories. [R. 17 at 2.] Mr. Estill at first denied using any substances but later admitted to

 intentional cocaine use on both occasions. Id. In December, Mr. Estill again admitted to using

 cocaine. Id.

        On December 11, Judge Stinnett conducted an initial appearance on the supervised

 release violations pursuant to Federal Rule of Criminal Procedure 32.1. [R. 7.] Judge Stinnett

 informed Mr. Estill of his constitutional rights, and Mr. Estill knowingly, voluntarily, and

 intelligently waived his right to a preliminary hearing. Id. Judge Stinnett held a detention

 hearing on December 14, and found that Mr. Estill failed to carry his release burden pursuant to

 Rule 32.1(a)(6) and 18 U.S.C. § 3143(a). [R. 9.] Judge Stinnett ordered Mr. Estill to be detained

 until the Court reached a determination of his revocation status. Id.

        On January 13, 2021, Judge Stinnett held a final hearing in Mr. Estill’s case. [R. 16.] At

 the hearing, Mr. Estill admitted the factual bases for the violations in the violation report and

 stipulated to Grade B violations for committing state and federal crimes and a Grade C violation

 for unlawful use of a controlled substance. Id. Taking the most serious Grade B violation

 pursuant to U.S.S.G. § 7B1.2(b), and given Mr. Estill’s criminal history category of III, the

 Guidelines propose an eight to fourteen month sentence with a statutory maximum of 24 months.

 See 18 U.S.C. § 3583(e)(3). During the final hearing, the parties jointly agreed to a proposed

 sentence of time-served, followed by participation in a 90-day residential treatment program at

 the Schwartz Center in Lexington, Kentucky, once a bed becomes available at the facility. [R.

 17 at 4.] Mr. Estill also expressed a desire at the hearing to schedule and attend medical

 appointments as soon as possible after his inpatient period at Schwartz. Id.

        After the hearing, Judge Stinnett carefully reviewed the entire record and considered the

 factors set forth in 18 U.S.C. § 3553, as incorporated in § 3583(e). In making a sentence



                                                   2
Case: 5:20-cr-00140-GFVT-MAS Doc #: 22 Filed: 02/05/21 Page: 3 of 6 - Page ID#: 67




 determination, Judge Stinnett considered the nature and circumstances of Mr. Estill’s original

 conviction and the guideline range. [R. 17 at 4.] Although Mr. Estill had six criminal

 convictions prior to the instant case, Mr. Estill only had a total criminal history score of III

 because two felony convictions (from 1981 and 1992) did not accrue points because of their age,

 and the only convictions that generated criminal history points were shoplifting misdemeanors.

 Id. at 4–5. Judge Stinnett determined that revocation was necessary in this case to protect the

 public from further crimes of the defendant, to reflect the seriousness of the offense, to promote

 respect for the law, and to justly punish Mr. Estill. Id. (citing 18 U.S.C. § 3553(a)(2)(A), (C)).

 Judge Stinnett also found that revocation was proper given Mr. Estill’s abuse of the Court’s trust.

 Id. (citing U.S.S.G. Ch. 7 Pt. A. intro. Comment 3(b)).

        In determining the appropriate revocation sentence for Mr. Estill, Judge Stinnett also

 considered what appropriate treatment options were available. Id. (citing 18 U.S.C. §

 3553(a)(2)(D)). Mr. Estill admitted to substance abuse issues since his wife died, and the record

 indicates that Mr. Estill needs substantial substance use disorder treatment. Id.

        Judge Stinnett concluded that Mr. Estill has a relatively limited criminal history,

 particularly in the past ten years. Id. at 6. Mr. Estill’s offenses over the past ten years, with the

 exception of the instant federal offense, were all misdemeanors, largely involving shoplifting

 clothing and food from Wal-Mart and Kroger. Id. Further, although this violation occurred

 fairly quickly after Mr. Estill’s term of supervised release began, this is his first supervised

 release violation. Id. Judge Stinnett credited the genuineness of Mr. Estill’s allocution at his

 final hearing and believes that Mr. Estill willingly recognizes his need for substance use disorder

 assistance. Id.

        Ultimately, Judge Stinnett made the following recommendations: 1) find Mr. Estill guilty



                                                   3
Case: 5:20-cr-00140-GFVT-MAS Doc #: 22 Filed: 02/05/21 Page: 4 of 6 - Page ID#: 68




 of all violations; 2) revoke Mr. Estill’s supervised release; 3) sentence Mr. Estill to an

 incarceration period of time-served, extending until and through the date of bed availability at

 the Schwartz Center; and 4) require Mr. Estill to serve a 32-month term of supervised release

 with the following specific conditions in addition to the conditions already imposed by the

 underlying Judgment: a) Mr. Estill shall participate in and complete an initial 30-day inpatient

 treatment program at the Schwartz center; and b) Following completion of the initial inpatient

 program, Mr. Estill shall complete the discussed 60-day outpatient residential treatment program

 through the Schwartz Center, which shall occur in a halfway house-type environment. Id. at 8.

        Judge Stinnett stated this sentence was sufficient and merited a downward variance from

 the eight-month guideline minimum given Mr. Estill’s background (which includes substance

 use disorder issues and the death of his wife of thirty years), the underlying offense, his criminal

 history, and the circumstances of the instant violations. Id. at 6–7 (citing 18 U.S.C. §

 3553(a)(6)). Judge Stinnett also noted that the time Mr. Estill has already served plus his time at

 the Schwartz Center will likely comprise a term of four to five months split between

 incarceration, inpatient treatment, and outpatient treatment. Id.

        Pursuant to Rule 59(b) of the Federal Rules of Criminal Procedure, the Report and

 Recommendation advises the parties that objections must be filed within fourteen (14) days of

 service. Id. at 8–9; see 28 U.S.C. § 636(b)(1). The Report and Recommendation was entered on

 January 27, 2020. [R. 17 at 9.] Mr. Estill has not filed any objections to Judge Stinnett’s Report

 and Recommendation and he has provided a Waiver of Allocution. [R. 18.] On February 1,

 2021, Mr. Estill, by and through counsel, filed a Motion to Expedite this Court’s ruling on Judge

 Stinnett’s recommended disposition so that Mr. Estill could take advantage of upcoming bed

 availability at the Schwartz Center. [R. 19.] The court provided the Government with two days



                                                   4
Case: 5:20-cr-00140-GFVT-MAS Doc #: 22 Filed: 02/05/21 Page: 5 of 6 - Page ID#: 69




 to file any objections to Judge Stinnett’s recommended disposition, and the Government

 responded on February 3, 2021, that it had no objections. [R. 20; R. 21.] Given Mr. Estill’s

 alacrity and desire to receive help, combined with the Government’s lack of objections, the Court

 will grant Mr. Estill’s motion and rule on Judge Stinnett’s recommended disposition.

        Generally, this Court must make a de novo determination of those portions of the Report

 and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

 objections are made, as in this case, the Court is not required to “review… a magistrate’s factual

 or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474 U.S. 140,

 151 (1985). Parties who fail to object to a magistrate judge’s report and recommendation are

 also barred from appealing to a district court’s order adopting that report and recommendation.

 United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the Court has examined

 the record and agrees with Judge Stinnett’s recommended disposition.

        Accordingly, it is hereby ORDERED as follows:

        1. The Report and recommendation [R. 17] as to Defendant Robert Lee Estill is

            ADOPTED as and for the opinion of the Court;

        2. Mr. Estill’s Motion to Expedite [R. 19] is GRANTED;

        3. Mr. Estill is found GUILTY of all violations;

        4. Mr. Estill’s supervised release is REVOKED;

        5. Mr. Estill is SENTENCED to a period of time-served, extending until and through

            the date of bed availability at the Schwartz Center; and

        6. Mr. Estill shall serve a 32-month term of supervised release, inclusive of the

            following specific conditions in addition to the conditions already imposed by the

            underlying judgment:



                                                 5
Case: 5:20-cr-00140-GFVT-MAS Doc #: 22 Filed: 02/05/21 Page: 6 of 6 - Page ID#: 70




              a. Mr. Estill shall participate in and complete an initial 30-day inpatient

                  treatment program at the Schwartz Center; and

              b. Following completion of the initial inpatient program, Mr. Estill shall

                  complete the discussed 60-day outpatient residential treatment program

                  through the Schwartz Center, occurring in a halfway house-type environment.

       This the 5th day of February, 2021.




                                                6
